The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Current Status of Claims
This action is a response to correspondence of July 26, 2019. Claims 1 to 15 are currently active in the application.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 26, 2019 was filed before a first action on merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.



Claims 1-6, 9-15 are rejected to the best examiner’s understanding under 35 U.S.C. 103(a) as being unpatentable over Zanone et al. (US Patent Publication 2012/0127124 A1) in view of Zachut et al. (US Patent Publication 2009/0273579 A1). 
	In regard of claim 1, Zanone et al. disclose a computing device comprising: a touch-sensitive interface (See at least Figure 5 of Zanone et al. illustrating a computing device (500) with a touch-sensitive interface (510) as discussed in paragraph [0046]);
a processing resource (See at least Figure 5, reference numeral (550) comprising a processor resource as discussed in paragraph [0046] of Zanone et al.); and
instructions executable by the processor to cause the processor to: detect a period of inactivity of the touch-sensitive interface (See at least a flow-chart in Figure 7 of Zanone et al. reference numeral (720) detecting inactivity of the interface); activate a one-dimensional scan for a touch input on the touch-sensitive interface in response to detecting the period of inactivity (See at least Figure 7 of Zanone et al. illustrating inactivity period (720) and activating a one-dimensional scan (730) as discussed in paragraphs [0025, 0032, 0038, 0055-0063]); and activate a two-dimensional scan for a touch input on the touch sensitive interface in response to detecting the touch input by the one-dimensional scan (See at least Figure 7 of Zanone et al. illustrating activation a two-dimensional scan for a touch input (710) as discussed in paragraphs [0025, 0032, 0038, 0039]).
	However, the reference to Zanone et al. does not operate with the terms one-dimensional scan and two-dimensional scan.

 Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to use terminology of Zachut et al. in the display device and method of Zachut et al. since both references perform detection of user interactions based on outputs sampled in response to scanning the selected sensor lines in one or two dimensional modes.
	In regard of claim 2, Zanone et al. and Zachut et al. further disclose the device of claim 1, wherein the touch-sensitive interface is a touchscreen layered on an electronic visual display (See at least Figure 2  of Zanone et al. and paragraph [0033] discussing the fact theat the touchpad system (200) is a touch screen disposed above a display or screen).
	In regard of claim 3, Zanone et al. and Zachut et al. further disclose the device of claim 1, including instructions executable by the processor to cause the processor to perform the one-dimensional scan at a lower scan rate than a scan rate of the two-dimensional scan (See at least Figure 3 of Zanone et al. illustrating the device operation including rate of the one and two dimensional scan as discussed in paragraphs (0039-0040).
	In regard of claim 4, Zanone et al. and Zachut et al. further disclose the device of claim 1, including instructions executable by the processor to cause the processor to perform the one-dimensional scan at a lower scan resolution than a scan resolution of 
	In regard of claim 5, Zanone et al. and Zachut et al. further disclose the device of claim 1, wherein the touch-sensitive interface utilizes a plurality of optical beams to detect the touch input (See at least Figure 6 of Zanone et al. and paragraph [0048] wherein is discussed that the touch-sensitive interface (610) could utilize optical technology for optical beams detection using light in the visible and/or non-visible spectrums).
	In regard of claim 6, Zanone et al. and Zachut et al. further disclose the device of claim 5, including instructions executable by the processor to cause the processor to output a first optical beam pattern during the one-dimensional scan and a second optical beam pattern during the two-dimensional scan (See at least Figure 1 of Zachut et al. and paragraph [0084] discussing different patterns of scanning).
	In regard of claim 9, Zanone et al. and Zachut et al. further disclose a non-transitory computer-readable medium containing instructions executable by a processing resource to cause the processor to: monitor a touch-sensitive interface for an occurrence of a touch input by performing a two-dimensional scan of the touch-sensitive interface at a first scan rate and at a first scan resolution; monitor, in response to a determination that no touch input occurrence is detected with the two-dimensional scan, the touch-sensitive interface for the occurrence of the touch input by performing a one-dimensional scan of the touch-sensitive input interface at a second scan rate and at a second scan resolution; and switch, in response detecting a touch input occurrence by the one-dimensional scan, back to monitoring the touch-sensitive interface by 
	In regard of claim 10, Zanone et al. and Zachut et al. further disclose the non-transitory computer readable medium of claim 9, comprising instructions executable by a processing resource to: perform the two-dimensional scan by scanning the touch-sensitive interface along an x-axis and along a y-axis perpendicular to the x-axis to determine an X-Y coordinate of the touch input occurrence (See Figure 7 of Zanone et al. illustrating the two dimensional scan (710) as discussed in paragraph [0055]); and   
perform the one-dimensional scan by scanning the touch-sensitive interface along a single one of the x-axis and the y-axis without determining the X-Y coordinate of the touch input occurrence (See Figure 7 of Zanone et al. illustrating one dimensional scan (730) as discussed in paragraph [0057-0058]) .
	In regard of claim 11, Zanone et al. and Zachut et al. further disclose the non-transitory computer readable medium of claim 9, comprising instructions executable by a processing resource to start, subsequent to the switch back to monitoring the touch-sensitive interface by performing the two-dimensional scan, a timer, wherein the expiration of the timer without a detection of an intervening touch input occurrence triggers a switch back to monitoring the touch-sensitive interface by performing the one-dimensional scan (See at least Figure 7 of Zanone et al. illustrating time measuring (720, 740, 740) without detection of an intervening touch input as discussed in paragraphs [0054-0062]) 
claim 12, Zanone et al. and Zachut et al. further disclose the non-transitory computer readable medium of claim 11, wherein the timer is a user-adjustable setting (See at least Figure 6 and paragraph [0051] illustrating and discussing setting timing 5, 10 etc. seconds) .
	In regard of claim 13, Zanone et al. and Zachut et al. further disclose a method comprising: detecting a touch input utilizing a two-dimensional scan of a touch-sensitive interface at a first scan rate and at a first scan resolution; monitoring, utilizing the two-dimensional scan, the touch-sensitive interface for an intervening occurrence of a touch input over a length of time; and switching, responsive to a determination that no intervening occurrence of the touch input was detected over the length of time, to monitoring the touch-sensitive interface for an additional occurrence of the touch input by utilizing a one-dimensional scan at a second scan rate and at a second scan resolution (See at least rejection of claim 1 provided above and paragraphs [0027, 0058] of Zanone et al. discussing resolution of scanning).
	In regard of claim 14, Zanone et al. and Zachut et al. further disclose the method of claim 12, comprising: switching back to monitoring utilizing the two-dimensional scan in response to detecting the additional occurrence; and rescanning the additional occurrence utilizing the two-dimensional scan (See Figure 7 of Zanone et al. illustrating switching back to monitoring (740) for additional occurrence and Figure 2 of Zachut et al. and paragraphs [0088, 0090] discussing two dimensional scan).


claim 15, Zanone et al. and Zachut et al. further disclose the method of claim 13, comprising restarting the length of time for monitoring utilizing the two-dimensional scan in response to detecting the intervening occurrence of the touch input within the length of time (See at least Figure 7 and paragraph [0036] of Zanone et al. discussing restating the length (720, 740, 760)).
Claims 7-8 are rejected to the best examiner’s understanding under 35 U.S.C. 103(a) as being unpatentable over Zanone et al. (US Patent Publication 2012/0127124 A1) in view of Zachut et al. (US Patent Publication 2009/0273579 A1).
	In regard of claim 7, Zanone et al. and Zachut et al. further disclose the device of claim 5.
	However, the combination of Zanone et al. and Zachut et al. does not specifically illustrate the device including instructions executable by the processor to cause the processor to perform the two-dimensional scan by outputting a first portion of the plurality of optical beams aligned along a first axis and outputting a second portion of the plurality of optical beams aligned along a second axis substantially perpendicular to the first axis.
	In the same field of endeavor, Wallander et al. disclose a touch sensing device with a first portion of the plurality of optical beams (2) along X and Y axis substantially perpendicular each other as shown at least in Figures 1B, 5 and discussed in paragraphs [0050, 0051, 0070-0071] of Wallander et al.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to use plurality of optical beams of Wallander et al. in the display device and method of Zachut et al. and Zachut et al. in order provide an 
	In regard of claim 8, Zanone et al. , Zachut et al.  and Wallander et al. further disclose the device of claim 5, including instructions executable by the processor to cause the processor to perform the one-dimensional scan by outputting a first portion of the plurality of optical beams aligned along a first axis and refraining from outputting a second portion of the plurality of optical beams aligned along a second access substantially perpendicular to the first axis (See at least Figure 3E of Wallander et al. using only optical beams align along X axis).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111 (c ) to consider these references fully when responding to this action.
U.S. Patent 9,874,978 to Wall
US Patent 10,019,113 to Christinansson et al.  Fig. 4A 
US Patent 10,168,835 to Wallander et al. , Fig. 5C
US Patent Publication 2008/0062150 to Lee
	Examiner’s note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teaching of the art 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197/ (Tall-free). 
/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692